Case 5:19-cr-00159-EJD Document 28-3 Filed 06/22/20 Page 1 of 2

Name: Guerrero Perez Araceli

Address: SUgiaapayn Uinta inten atin
Telephone: (SS

03/13/2020

The Honorable Judge Edward, J. Davila

United States District Court

San Jose Courthouse, Courtroom 1 -- 5th Floor
280 South 1st Street

San Jose, CA 95113

RE: USA vs Reyes Daniel Ruiz
Your honor:

My name is Araceli Guerrero Perez, | have a degree in Primary Education, | am 53 years old, |
have lived at the address Ramon Lopez Velarde number 49, in the Municipality of Juchipila,
Zacatecas State, Mexico. My current marital status has been married for 12 years and from my
marriage to Serafin we have Nathaly, our only daughter who is currently 9 years old.

| met Reyes Daniel Ruiz 14 years-ago, at a dinner on February 14, 2006 in Juchipila Zacatecas,
Mexico. My sister Alicia (now wife), and | went to that dinner. Reyes was at the next table
accompanied by his family, he came to invite my sister to dance, then he sat down to talk with
us for a while. Later, he and my sister became boyfriend and girlfriend, a motive for which there
was already more coexistence between him and my family. He will make us laugh with the
anecdotes of his childhood and what his father said. About a year later, on July 14, 2007, he
became part of the family by marrying my sister Alicia, consequently, Mr. Reyes is my
brother-in-law,

When my daughter Nathaly was born, after a few months, my husband and | decided to baptize
her by choosing Reyes Daniel Ruiz as her godfather for her honest, attentive and respectful
manner towards my family and friends.

| had knowledge of his problem when my sister (his wife) Alicia, desperate and worried, called
us to comment on what was happening. My reaction was astonished because | did not
understand the situation well, as the process was happening | understood and | do not think that
Reyes has done with the intention of affecting any user of the company involved or taking some
economic benefits. In my opinion his behavior was out of simple curiosity and not because he
had an advantage of any kind. Emotionally, he is very affected by the situation of being accused
and leaving his wife unprotected, since he is the only close support, since all the family of his
wife (my sister) are in Mexico, and it would be very difficult to face the situation. without him.
Case 5:19-cr-00159-EJD Document 28-3 Filed 06/22/20 Page 2 of 2

| consider that Mr. Reyes is a good person since personally whenever he came to visit Mexico,
he answered my doubts about the computer, he helped me manage it because | did not have
much knowledge about technology. In addition to being very responsible because although he
was on vacation in his spare time, he complied with pending tasks that he had with the company
but never neglected his family.

My brother-in-law Reyes is a good, respectful, intelligent and hard-working person, so | am sure
he would not make any mistakes again. A new opportunity would give a total turn to his life and
he would become a grateful person for the trust that he has been given and sure that my sister
(his wife) would be calm and happy when she is united with her life partner and Reyes will
continue being an example for his family and friends in this new stage of reconversion.

Dear Judge, | appreciate the time spent reading this letter.

Cloak PB eccceea

Araceli Guerrero Perez
